Citation Nr: 1311594	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1949, and from September 1952 to May 1954.  He died in April 2010, and the Appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

This case was previously before the Board in November 2011 and September 2012.  

In November 2011, the Board remanded the case for further development to include obtaining VA medical records, and obtaining a medical opinion regarding the cause of the Veteran's death.  Additional records were added to the claims folder, and a VA medical opinion regarding the cause of the Veteran's death was promulgated in December 2011.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2012, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in December 2012, the Appellant was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  A written response was received from her accredited representative in March 2013.


FINDINGS OF FACT

1.  The Veteran died in April 2010.  His certificate of death indicates that the diseases, injuries or complications that directly caused his death were myocardial infarction, neutropenic sepsis (fever hypotension), staphylococcal pneumonia and lung cancer (poorly differentiated adenocarcinoma).  Other significant conditions contributing to death were found to be metastases from lung cancer (15 months) and chronic obstructive pulmonary disease (5 years).  

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).  He had no other service-connected disabilities.

3.  The preponderance of the competent and probative evidence of record is 
against a finding that the Veteran's service-connected PTSD caused or materially contributed to his cause of death or that the cause of his death is otherwise related to his military service.

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the Appellant was sent VCAA-compliant notification via a June 2010 letter, which is clearly prior to the August 2010 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Appellant of what was necessary to substantiate a cause of death claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine effective dates.  In addition, the Board notes that the June 2010 letter did not identify the Veteran's service-connected PTSD as required by Hupp, supra.  Nevertheless, there is no prejudice to the Appellant as the record reflects she was aware of this information.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her cause of death claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her claim, to include at the June 2011 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence relating the cause of the Veteran's death to his active service to include his service-connected PTSD.

With respect to the aforementioned June 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate issue, and asked questions to clarify the Appellant's contentions and the Veteran's medical treatment history.  Moreover, the testimony of the Appellant, as well as her statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the June 2011 hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary. 

The Board also notes that a VA medical opinion was obtained in December 2011 regarding the cause of the Veteran's death.  As noted in the Introduction, a VHA opinion was also obtained on this matter in December 2012.  As these opinions were based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, and acknowledged the Appellant's contentions regarding the Veteran's cause of death, the Board finds they are supported by an adequate foundation.  The Board acknowledges that the December 2011 VA medical opinion was found to be deficient as it was not completed by a cardiologist as requested by the November 2011 remand directives, and that the stated rationale did not fully address all of the issues raised by this case.  However, these deficiencies were corrected by the December 2012 VHA opinion.  No competent medical evidence is of record which specifically refutes the findings of these medical opinions, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these medical opinions are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R.  3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran died in April 2010.  His certificate of death indicates that the diseases, injuries or complications that directly caused his death were myocardial infarction, neutropenic sepsis (fever hypotension), staphylococcal pneumonia and lung cancer (poorly differentiated adenocarcinoma).  Other significant conditions contributing to death were found to be metastases from lung cancer (15 months) and chronic obstructive pulmonary disease (5 years).  

During the Veteran's lifetime he was service connected for PTSD, and had no other service-connected disabilities.  It has been claimed that the Veteran's PTSD and the related stress caused or contributed substantially to the Veteran's death to include the development of hypertension and/or other heart/medical problems which resulted in the myocardial infarction that caused his death.

Initially, the Board notes that the Appellant does not contend, nor does the record otherwise reflect, that the conditions listed as his immediate or contributing cause of death, such as lung cancer and/or chronic obstructive pulmonary disease, were incurred in or otherwise the result of his active service.  For example, there was no indication of any such disabilities in the Veteran's service treatment records to include his May 1954 discharge examination.  In fact, these conditions were first demonstrated years after the Veteran's separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, as these disabilities were first demonstrated years after service, it would appear that competent medical evidence is required to relate the etiology thereof to service.  Here, there is no evidence which relates the etiology of these disabilities to the Veteran's active service, nor does there appear to be any relevant in-service findings upon which a competent medical professional could make such a determination.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

As indicated above, the Appellant essentially contends that the Veteran's PTSD caused hypertension and/or other medical problems which ultimately resulted in his death.  However, the effect one disability has upon another, particularly here when we are discussing different disease processes, involves complex medical issues.  Therefore, competent medical evidence is required to make such a determination.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held that in the context of a claimant contending secondary service connection that a claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  As such, a contention is not enough to warrant a medical examination, it clearly is not enough to substantiate a service connection claim.

Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion on a question requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, whether the Veteran's PTSD caused or contributed to his death requires medical expertise to determine.  Consequently, the Appellant's contentions as to such relationship do not constitute competent medical evidence.  Id., see also 38 C.F.R. § 3.159(a)(1).  The Board finds the medical opinions of record to be significantly more probative than the Appellant's lay assertions.

The Board notes that competent medical opinions were obtained in December 2011 and December 2012 which addressed the Appellant's contentions regarding the cause of the Veteran's death.  In December 2011, a VA physician reviewed the evidence of record, and noted that his review of the medical literature failed to support a finding that PTSD caused myocardial infarction or ischemic heart disease.  He stated that there were reports indicating that PTSD can result from prolonged ischemic heart disease symptoms or myocardial infarction, which suggests an etiology for PTSD.  

In September 2012, the Appellant's representative submitted links to websites which purportedly provide medical evidence showing that PTSD caused or is linked to heart disease.  One of the links has been printed out, which supports the VA examiner's statement that heart problems can result in PTSD.  The other link concerning the Journal of the American Medical Association did not work.  

In view of the foregoing, it does appear that there is evidence which indicates that some type of etiological relationship is possible between psychiatric disorders such as PTSD and heart problems.  However, the Board's focus is whether such is the case regarding the Veteran's death, as opposed to a general possibility.  As noted above, the December 2011 VA physician concluded that the Veteran's PTSD did not cause myocardial infarction or ischemic heart disease.  However, the VA physician was not a cardiologist as directed by the Board's remand directives.  Accordingly, the Board requested a VHA opinion which was promulgated in December 2012.



In pertinent part, the VHA opinion noted the Appellant's contentions in this 
case, relevant findings regarding the Veteran's medical history to include the circumstances surrounding his death in April 2010, as well as various medical study findings regarding the relationship between PTSD and acute myocardial infarction.  The VHA opinion concluded that the medical study demonstrated that there may be some temporal relationship between ischemic heart disease and PTSD.  However, it did not answer the remaining questions to establish causation.  The VHA opinion stated that there was no evidence that PTSD causes ischemic heart disease.  Thus, there is no demonstration of causation, nor is there evidence that chronic PTSD is a potent risk factor for the development of ischemic heart disease.  The physician concluded that the Veteran's chronic PTSD was less likely to have caused or contributed to his death related to acute myocardial infarction.

In summary, the Veteran was not service-connected for any of the conditions identified on his certificate of death as causing and/or contributing to his death; all of these conditions developed years after his separation from service; and the competent medical opinions that have addressed this claim are against his service-connected PTSD (his only service-connected disability) as having caused or contributed to his death.  Although the Board is very appreciative of the Veteran's military service, and does not doubt the sincerity of the Appellant's contentions in this case, for the reasons set forth above it must conclude that the preponderance of the competent and probative evidence of record is against a finding that the Veteran's service-connected PTSD caused or materially contributed to his cause of death or that the cause of his death is otherwise related to his military service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


